UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 2, 2008 ENLIVEN MARKETING TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-27168 95-4102687 (state or other juris- (Commission (I.R.S. Employer diction of incorporation) File Number) (Identification No.) 205 West 39 th Street, 16 th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 201-0800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. Enliven Marketing Technologies Corporation (NASDAQ: ENLV) reported today that on April 2, 2008 the Company received written notification from the NASDAQ Listing Qualifications Department that, for the last 30 consecutive business days, the bid price of the Companys common stock has closed below the minimum $1.00 per share requirement for continued inclusion under NASDAQ
